DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/320,946 application filed 12/21/2016. Examiner acknowledges the reply filed 12/03/2020.

Claim Objections
Claim 1 is objected to because of the following reason: 
The limitation “the outlet end of the tube…” (line 7) lacks antecedent basis. It is presumed that this limitation refers to the outlet end of the tube body.  Appropriate correction is required.
Claim 5 is objected to because of the following reason: 
The limitation “the inner cross-section” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 5, 7, 8, 19, 20, 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doherty et al (U.S. Pat. 6,874,665 B2, hereinafter “Doherty”).
Regarding claim 1, Doherty discloses a tube with an application tip for liquid or pasty material, in particular an active agent formulation, having 
a tube body (see annotated Figs. 1-2, below) with an end 12 which can be closed or has already been closed (see col. 10, lines 36-40 describing crimping or welding the bottom 12 closed when the tube is filled to its desired level) and with an outlet end which has a tube neck (see annotated Figs. 1-2, below, showing a dashed line where the tube neck is located) with an outlet opening (interpreted to be the distal end of the neck closest to the application tip), said tube body having a wall (see Figs. 5-6 illustrating the tube body is hollow with a wall enclosing the interior 11 of the tube), 
an application tip (see annotated Figs. 1-2 and 6, below) which is elongated in the longitudinal direction of the tube, is connected to the outlet end of the tube body and has an inner channel having an inlet opening and an application opening (see annotated Fig. 6, below), said application tip having a first part region of its longitudinal length adjacent the inlet opening and a second part region 16 (Fig. 2) of its longitudinal 
a closure 20 (Fig. 1) which is moulded onto the application opening of the application tip and closes the application opening, wherein the application tip has a gripping means 14, 15 (Figs. 1-2) which extends over only the first part region of the application tip (see Figs. 1-2, annotated below) and is configured as a widened portion of an outer cross section of the application tip, wherein the widened portion is widened in a first dimension vertical to the longitudinal direction with respect to an outer cross section in the second part region of the application tip (see annotated Fig. 1, below, which illustrates a face-on view of the tube applicator showing the first part region being significantly wider than the second part region), and 
wherein the first and second part region have substantially the same outer cross section in a second dimension perpendicular to the first dimension (see annotated Fig. 2, below, which illustrates a side view of the tube applicator showing the first and second part regions having substantially the same cross-section), and
wherein the closure is connected to the wall of the application tip in the second part region by way of extension pieces 43, 44 (Fig. 7) which protrude beyond the application opening in the direction of the tube body and via predetermined break points 41, 42 (Fig. 7) at the end of the extension pieces, and wherein the closure is not in direct contact with the gripping means and does not overlap the gripping means.



    PNG
    media_image1.png
    690
    575
    media_image1.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 1.
Illustrates a face-on view of the tube applicator showing the first part region (16) being significantly wider than the second part region in a dimension vertical to the longitudinal direction.


    PNG
    media_image2.png
    690
    523
    media_image2.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 2. 
Illustrates a side view of the tube applicator showing the first and second part regions having substantially the same cross-sectional width in the second dimension perpendicular to the first dimension




    PNG
    media_image3.png
    634
    674
    media_image3.png
    Greyscale

Doherty (U.S. Pat. 6,874,665 B2), Annotated Fig. 6.

Regarding claim 2, Doherty discloses that the application tip is moulded onto the tube neck, with the result that the outlet opening of the tube body and the inlet opening of the inner channel of the application tip are connected to one another in a liquid-tight manner (as illustrated in Figs. 1-2 and 5-6, the application tip and the tube neck are molded as a single integral structure; see also Doherty at claim 14 disclosing that the device may be molded as a single piece).

Regarding claim 7, Doherty discloses that the gripping means is configured as a recessed grip (e.g., upstanding grip portions 14 and 15 are located on either side of an area which is recessed relative to the upstanding grip portions). The language “optionally with grooves and ribs” is interpreted to be a non-required claim element.
Regarding claim 8, it is noted that the limitation that “the application tip is moulded onto the tube neck in a positively locking manner by way of welding” is a product by process limitation, whereby the determination of patentability is based on the product itself and not its method of production; in this case, the product made by the prior art is the same as the product made by the claimed process (see MPEP 2113). In this case, the product made in the Doherty reference is the same as the product made by the claimed process.
Regarding claim 19, Doherty discloses that the material of the tube body is not transparent (Doherty is silent as to whether the material of the tube body is transparent, leading one to conclude that it is not transparent).

Regarding claim 22, Doherty discloses that the closure can be broken off by bending or twisting (see col. 5, lines 27-32).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2) in view of Weiler et al (U.S. Pat. 4,207,990, hereinafter “Weiler”).
Regarding claims 9 and 10, the limitations “the tube body and the application tip are produced in each case from polypropylenes (PP)” and “the tube body and the application tip are produced in each case from polyethylene (PE), polyethylene terephthalate (PET), polyvinyl chloride (PVC) or polyamide (PA)” are product-by process limitations. As per MPEP 2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966. 
However, assuming that Doherty does not disclose the materials from which the tube body and application tip are made, Weiler discloses a tube with an application tip for liquid or pasty material, in particular an active agent formulation. The tube comprises a tube body 11 (Fig. 1) and an application tip (combination of 14 and 15; Fig. 1), and Weiler discloses that the tube body is produced from polypropylene (col. 3, line 40) or polyethylene (col. 3, line 39) and the application tip is produced from polypropylenes (col. 4, line 2 describes polyolefins of which polypropylene is an example).
A skilled artisan would have found it obvious at the time of the invention to form the tube body and application tip of Doherty from polypropylene or polyethylene, as doing so would have been considered within the level of a skilled artisan based on the known characteristics of such materials as being durable, flexible, easy to shape, stable, and inexpensive to acquire and manufacture.

Claim 11-17, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2).
Regarding claims 11-17, 24, 26 and 27, it is noted that Doherty does not appear to disclose the length and wall thickness of the application tip and tube body or the diameter of the channel.
However, to modify the length and wall thickness of the application tip and tube body, or the diameter of the channel, would have been within the level of ordinary skill in the art at the time of the invention as amounting to mere changes in the size, shape .

Claims 18, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty et al (U.S. Pat. 6,874,665 B2) in view of Zahn et al (U.S. Pub. 2006/0108384 Al, hereinafter “Zahn”).
Regarding claim 18, it is noted that Doherty does not appear to disclose that the material of the application tip is transparent.
Zahn discloses an applicator including a tip, the applicator being made from a transparent material (para [0094]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Doherty according to the teaching in Zahn, in order to determine the amount or condition of liquid in the tip (as taught in Zahn at para [0094]).
Regarding claim 23, it is noted that Doherty does not appear to disclose that the tube with an application tip contains a single dose of pharmaceutical formulation.
Zahn discloses that the applicator and tip are used to provide a single dose of a pharmaceutical formulation (para [0016]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Doherty according to the teaching in Zahn, in order to provide a container 
Regarding claim 28, Doherty discloses that the application tip has a gripping means, previously identified as the ridged portions 14 and 15, which extends over only the first part region of the application tip and are configured as a recessed grip as noted above, but does not appear to disclose that the grip comprises transverse ribs at right angle to the vertical axis of the application tip (understood to be the longitudinal axis). Instead, the grip ribs are curved.
Zahn discloses a gripping means 280 (Fig. 1) having a series of transversely oriented protrusions and recessed grooves that make up the ribs, such that the transversely oriented ribs are ribs at right angle to the vertical axis of the application tip.
A skilled artisan would have found it obvious at the time of the invention to modify the configuration of the gripping means to be transversely oriented, based on the teaching in Zahn that the grooves could be oriented at any angle, including a right angle, relative to the longitudinal axis of the container (see Zahn at para [0051]) as a matter of design choice to enhance gripping.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/10/2021